Citation Nr: 0842612	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-00 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for left ankle arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for residuals of a left ankle injury was denied in September 
1982.  There is new evidence presented since September 1982 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim.

2.  The veteran's left ankle arthritis clearly and 
unmistakably existed prior to service and clearly and 
unmistakably did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The September 1982 decision denying service connection 
for left ankle arthritis is final.  38 U.S.C.A. § 7105(c) 
(West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1982).  

2.  Evidence received since the September 1982 decision is 
new and material; the claim is reopened.  38 U.S.C.A. §5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  The criteria for service connection for left ankle 
arthritis have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  Specific to the request to reopen, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Initially the Board notes that because the request to reopen 
has been granted, there is no need to discuss compliance with 
Kent.  In October 2004, the agency of original jurisdiction 
(AOJ) sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
Board notes that the letter did not provide notice of the 
disability rating or effective date regulations; because 
service connection has been denied, however, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing a VA 
examination.  Consequently, the Board finds the claim is 
ready for adjudication.  

Request to Reopen

The RO denied an application to reopen this claim in 
September 1982.  That decision was not appealed and is now 
final.  38 U.S.C.A. § 7105(c) (West 1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1982).  A claim will be 
reopened if new and material evidence is submitted, however.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001) .

The veteran's previous claims  of service connection for left 
ankle arthritis were denied based on lack of evidence that 
left ankle arthritis was aggravated by service.  Evidence 
submitted in support of the claim includes the results of a 
September 2007 VA examination, which include the examiner's 
opinion as to the relationship between the veteran's left 
ankle arthritis and service.  This examination record is both 
"new" and "material" as it bears directly and 
substantially upon the matter under consideration.  Thus, the 
claim is reopened.  

Service Connection

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the May 2008 
supplemental statement of the case reopened the claim and 
considered it on the merits; and the veteran's arguments 
throughout the instant appeal have been on the merits.  It is 
concluded, therefore, that there is no prejudice to the 
veteran in conducting a de novo review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  The veteran's June 1968 
entrance examination record reports his history of an ankle 
sprain without sequelae and a crossed-out checkmark in the 
"yes" column for arthritis.  The veteran's lower 
extremities were noted to be "normal" upon clinical 
examination, however, and the record reports no medical 
finding of a left ankle disorder.  Consequently, the veteran 
is presumed sound upon entry.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
In determining whether a disorder existed prior to service, 
it is important to look at accepted medical principles 
including clinical factors pertinent to the basic character, 
origin, and development of the disorder.  38 C.F.R. § 
3.304(b)(1).  History given by the veteran, which conformed 
to accepted medical principles, in conjunction with basis 
clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. § 
3.304(b)(2).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2008).

The evidence of record includes statements by the veteran 
that a left ankle disorder, specifically left ankle 
arthritis, preexisted service.  See August 1968 and February 
1969 service treatment records; June 1968 entrance 
examination.  The record also includes in-service findings by 
an orthopedic medical practitioner and a Medical Evaluation 
Board that the veteran's left ankle arthritis preexisted 
service as well as an opinion from a VA examiner that, based 
on a review of the evidence of record and the veteran, the 
veteran's left ankle arthritis preexisted service.  See 
September 2007 VA examination record.  This opinion, combined 
with the veteran's history of a pre-existing disorder, 
suffices as clear and unmistakable evidence that the 
veteran's left ankle arthritis preexisted service.  See 38 
C.F.R. § 3.304(b)(1) and (2).  

To rebut the presumption of soundness, there must also be 
clear and unmistakable evidence that there was no increase in 
severity during service.  Service medical records dating in 
August and September 1968 and February and March 1969 report 
the veteran's history of pain in the left ankle, and 
examination revealed that the ankle was not grossly deformed, 
but ankle motion had pain and crepitation.  In August 1968, 
preparations for medical discharge were begun and the veteran 
was put on physical profile and restricted from crawling, 
stooping, running, jumping, and prolonged standing or 
marching.  

The occurrence of symptoms alone does not constitute 
aggravation of the disability, however.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  
In this case, none of the service medical records indicate 
findings of a worsening of the veteran's left ankle 
condition, and though the veteran reported in August 1968 
that he believed the ankle sprain and arthritis had resolved 
by the time of entry into service, he later clarified that 
the ankle had remained painful after certain activities since 
the pre-service sprain.  Cf. August 1968 and February 1969 
treatment records.  Additionally, after a review of the 
record and the veteran, a September 2007 VA examiner opined 
that the left ankle disorder was not aggravated by service.  
In support of this opinion, the examiner noted that the 
service treatment records, particularly the August 1968 X-ray 
report, showed that the ankle had arthritis in the morris of 
the joint, which was indicative of significant joint morris 
disruption.  The service medical records indicated that the 
veteran's ankle pain began spontaneously during running and 
jumping, however; there was no indication of trauma or injury 
during service though there was a history of pre-service 
injury/trauma.  The record contains no countervailing 
competent medical evidence as to aggravation; consequently, 
there is clear and unmistakable evidence of no increase 
during service and the second prong of the presumption of 
soundness is rebutted.  Thus, service connection for left 
ankle arthritis is denied.




ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.  

Service connection for left ankle arthritis is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


